Case 1:20-cv-03274-KLM Document 23 Filed 01/21/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3274-KLM

CARLOS ALBERTO CASTILLO LANDA, Individually and on Behalf of All Others Similarly
Situated,
        Plaintiff,

vs.

WESTERN UNION, LLC,
     Defendant.


                                       STIPULATED ORDER


       The production of privileged or work-product protected documents, electronically stored

information (“ESI”) or information, whether inadvertently or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding. This

Stipulated Order shall be interpreted to provide the maximum protection allowed by the Federal

Rules of Evidence 502(d).

       Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI or information (including metadata) for relevant, responsiveness and/or

segregation of privileged and/or protected information before production.

/s/ April Rhéaume                      /s/ Joshua B. Kirkpatrick
SANFORD LAW FIRM, PLLC                 LITTLER MENDELSON, P.C.
Kirkpatrick Plaza                      1900 16th Street, Suite 800
10800 Financial Centre Pkwy, Suite 510 Denver, Colorado 80202
Little Rock, Arkansas 72211            Telephone: (303) 629-6200
Telephone: (800) 615-4946              Facsimile: (303) 629-0200
Facsimile: (888) 787-2040              jkirkpatrick@littler.com
april@sanfordlawfirm.com
                                               Page 1 of 2
                       Carlos Alberto Castillo Landa, et al. v. Western Union, LLC
                               U.S.D.C. (D. Colo.) No. 1:20-cv-3274-KLM
                                            Stipulated Order
Case 1:20-cv-03274-KLM Document 23 Filed 01/21/21 USDC Colorado Page 2 of 2




     SO ORDERED.

     Dated:                               Hon. Kristen L. Mix
                                          United States Magistrate Judge




                                         Page 2 of 2
                 Carlos Alberto Castillo Landa, et al. v. Western Union, LLC
                         U.S.D.C. (D. Colo.) No. 1:20-cv-3274-KLM
                                      Stipulated Order
